Citation Nr: 0923628	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).






ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as 
flattened affect, circumstantial speech, anxiety, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in a June 2007 correspondence.  The letter provided 
notice of the information and evidence necessary to 
substantiate the initial rating and the effective date to be 
assigned a grant of service connection in the event his PTSD 
claim was successful.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The record reflects that the 
Veteran also received the notice to which he is entitled 
under 38 U.S.C.A. §§ 5103A and 7105.  See Dingess/Hartman, 19 
Vet. App. at 490-91.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  He was afforded a VA examination for 
his PTSD in February 2008.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual Background

As noted in the Introduction, the Veteran's period of service 
ended in November 1972.  Service connection for PTSD was 
granted in March 2008, with an assigned 30 percent evaluation 
effective June 15, 2007.  

The Veteran served aboard the USS Dewey in September 1969 
where he witnessed the aftermath of a boiler explosion which 
killed 3 crewmembers.  He claims this event as the basis for 
the onset of his PTSD.

The service treatment records do not document any pertinent 
complaints or findings.

The Veteran submitted a letter in September 2007 from a 
psychotherapist who indicates that the Veteran underwent 
once-a-week therapy sessions.  The psychotherapist indicated 
that the Veteran displayed the symptoms of posttraumatic 
stress disorder and generalized anxiety disorder.

On file is a VA examination report from February 2008.  The 
Veteran's claim file was reviewed.  The Veteran complained 
that he suffered from nightmares and disliked crowds, 
fireworks, and viewing fires broadcast on television.  The 
Veteran reported he had previously discontinued private 
psychiatric treatment as he had exhibited satisfactory 
improvement.  The Veteran reported having a continuous 
marriage for over 34 years, a satisfactory relationship with 
his children and colleagues, and holding a full-time job.  He 
indicated that he did not abuse alcohol or drugs.  Upon 
examination, the examiner noted that the Veteran was tense 
and rigid, appearing depressed and anxious.  His speech was 
slow, hesitant and monotonous.  His affect was appropriate to 
his mood.  Thought processes tended to be circumstantial, but 
were easily redirected.  The Veteran displayed the effects of 
derealization.  He did not demonstrate the symptoms of 
preoccupation, obsession, delusion, or suicidal or homicidal 
ideation.  Attention and concentration as well as short-term 
and long-term memory were within normal limits.  His ability 
for abstract and insightful thinking was also within the 
normal range.  The Veteran stated that he thought about his 
stressor incident every day, causing him to feel anxious, 
nervous, and hypervigilant.  He reported an exaggerated 
startle response.  The Veteran indicated that he had abused 
alcohol in the past, but did not currently exhibit the 
symptoms of alcoholism.  The examiner opined that the Veteran 
exhibited moderate symptoms of PTSD and assigned him a Global 
Assessment of Functioning (GAF) score of 55.  

The Veteran received VA psychiatric treatment from May 2008 
to July 2008.  During his treatment sessions, the Veteran 
complained that he had trouble controlling his anger, as 
evidenced by his account of throwing objects at his son.  
Throughout his treatment the Veteran complained that he had 
visions and nightmares of the accident he witnessed.  He 
stated that he felt irritable, edgy, forgetful, and that he 
self-isolated.  The Veteran enjoyed spending time with his 
family and friends and had held a steady job for 8 years.  He 
enjoyed watching movies and participating in martial arts.  A 
mental status assessment from May 2008 indicated that the 
Veteran had flattened affect, normal thought processes, and 
no suicidal thought or homicidal ideation.  He appeared 
adequately groomed and dressed at treatment.  A mental status 
exam, completed in June 2008, indicated that he was alert, 
attentive, oriented, cooperative, reasonable, and with normal 
affect.  He complained that he did not like fireworks, 
crowds, fires broadcast on television, and that he was easily 
irritated.  The Veteran indicated that he maintained a close 
relationship with his family and that he had one good friend.  
His judgment was good and he presented with an intact memory.  
The clinician administering the exam assigned the Veteran a 
GAF score of 70.  Another evaluation, performed the same day 
by a clinical nurse specialist, indicated that the Veteran 
reported a modest improvement in mood, irritability, 
reactivity, and sleep pattern.  The Veteran stated that he 
was able to cope with his PTSD through martial arts, which he 
had to discontinue due to arthritis.  The examining nurse 
found the Veteran to be alert and cooperative with good eye 
contact.  His speech was goal directed and articulate and his 
affect was mildly constricted.  She assigned the Veteran a 
GAF score of 58.  A mental status assessment in July 2008 
revealed that the Veteran displayed decreased anger and 
evidenced no safety issues such as suicidal or homicidal 
ideation.  He appeared pleasant, well-groomed, cooperative, 
calm, logical, goal oriented, and with congruent mood and 
affect.

On his VA Form 9, Appeal to the Board of Veterans' Appeals, 
the Veteran noted that he has significant interaction 
problems with coworkers and his supervisor, that he has only 
one friend that lives a considerable distance from him, that 
his marriage is strained and his relationship with his 
children is nonexistent.  The Veteran recorded that he has 
suicidal thoughts, but not the will or motivation to act upon 
them.   

Analysis

The RO rated the Veteran's PTSD at 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

After reviewing the evidence of record, the Board concludes 
that the Veteran is entitled to a rating of 50 percent for 
PTSD.  The record reflects that his psychiatric symptoms 
include nightmares, anxiety, intrusive thoughts and 
reactivity to reminders of service experiences.  He displayed 
circumstantial speech and flattened affect.  He reported 
depression and suicidal ideation, but does not indicate that 
he has a plan to commit suicide.  He admittedly is able to 
function independently, appropriately and effectively despite 
his depression.  Although he reports employment and social 
difficulty due to his PTSD, his statements during VA 
treatment and examination exhibit an ability to socialize 
functionally with his family and colleagues.  His anxiety 
does not include panic attacks.  He has not reported any 
symptoms such as obsessional rituals.  The Veteran displayed 
slow and monotonous speech, but his thought processes were 
clear.  He did not indicate that he experiences 
hallucinations or delusions.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as 'DSM-IV'). 38 C.F.R. § 
4.130.  DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

The Board notes that in June 2008 the Veteran was assigned a 
GAF score of 70 by his treating clinician and a GAF score of 
58 by the examining nurse.  He was assigned a GAF score of 55 
by the VA examiner.  GAF scores ranging between 51 and 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning well and 
has meaningful interpersonal relationships.  See generally, 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).

The Board points out that the evaluation of a psychiatric 
disorder is not determined by the mechanical application of a 
GAF score.  Rather, a GAF score is but one piece of evidence 
to be considered.  In this case, the Board finds that the 
Veteran's actual report of symptoms and his clinical 
presentation is of greater probative value than the numerical 
GAF scores in the 51 to 60 range assigned him, and is more 
consistent with the currently assigned 50 percent evaluation 
than with the criteria for a higher evaluation.

The Board has considered all of the pertinent evidence on 
file, including that pertaining to the years prior to the 
June 15, 2007 effective date assigned the grant of service 
connection for PTSD.  In short, the evidence more nearly 
approximates the criteria for a 50 percent rating than a 30 
percent rating.  The evidence on file, however, does not 
demonstrate symptoms suggesting, at a minimum, occupational 
and social impairment with deficiencies in most areas 
warranting a 70 percent rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (the psychiatric symptoms listed in the 
rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  
Accordingly, the Board concludes that an evaluation in excess 
of 50 percent for PTSD is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  As already noted, the Veteran has held a steady 
job for over 8 years and has maintained family and social 
relationships.  In addition, there is no evidence that his 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. §  3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The Board lastly notes that the RO, in granting service 
connection for PTSD, assigned an effective date for the grant 
of June 15, 2007.  The Board has reviewed the evidence on 
file and concludes that the underlying level of severity for 
the Veteran's PTSD has remained at the 50 percent level, but 
no more, since the award of service connection.  For the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
period   beginning June 15, 2007, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


